Citation Nr: 1456423	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-40 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for fibrosis due to asbestos exposure. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for fibrosis due to asbestos exposure, and assigned an initial disability rating of 10 percent disabling.  In an October 2009 Notice of Disagreement, the Veteran expressed disagreement with the initial disability rating assigned.    

In October 2014, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.
 
The issue of entitlement to service connection for chronic obstructive pulmonary disorder (COPD), as aggravated by the service-connected fibrosis, has been raised by the record in testimony from the October 2014 Board hearing.  While a theory of aggravation was discussed in the September 2013 Supplemental Statement of the Case in connection with the current claims on appeal, the claim for service connection for COPD has not been separately adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an initial rating in excess of 10 percent for fibrosis and entitlement to TDIU.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

During the October 2014 Board hearing, the Veteran testified that he was scheduled to undergo a computerized axial tomography (CAT) scan in November 2014.  The Veteran further testified that he was also scheduled to meet with a VA pulmonologist to discuss the findings of the CAT scan and their implications on the severity of the Veteran's respiratory condition and current course of treatment.  As these treatment records would be probative to the Veteran's claim for a higher initial rating, the Board finds that a remand is necessary to obtain these records.  In addition, the TDIU claim is inextricably intertwined with the higher initial rating claim, and therefore must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together). 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to obtain any outstanding VA treatment records that relate to the Veteran's respiratory condition, and should associate them with the record, to include a report of CAT scan that the Veteran indicated was scheduled to be done in November 2014 and any outpatient treatment records reflecting discussions regarding the findings of the CAT scan with a VA pulmonologist as reported by the Veteran during the October 2014 hearing.  

2.  When the requested development has been completed, readjudicate the claims on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



